J-S52039-17

                              2017 PA Super 279

IN RE: PRIVATE CRIMINAL                  :   IN THE SUPERIOR COURT OF
COMPLAINT DONALD MILES                   :        PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
APPEAL OF: DONALD MILES                  :         No. 434 MDA 2017

              Appeal from the Order Entered February 22, 2017
            In the Court of Common Pleas of Lackawanna County
                   Civil Division at No(s): 2016 -CV-6308


BEFORE:     GANTMAN, P.J., LAZARUS, J., and MUSMANNO, J.

OPINION BY GANTMAN, P.J.:                          FILED AUGUST 28, 2017

      Appellant, Donald Miles, appeals pro se from the order entered in the

Lackawanna County Court of Common Pleas, which denied and dismissed his

petition for approval of his private criminal complaint. We affirm.

      The trial court opinion sets forth the relevant facts and procedural

history of this case as follows:

                                   BACKGROUND

          1.    [Appellant] has attempted to file a private criminal
          complaint against Vincent Butkiewicz, John Munley,
          Thomas Davis, Harold Zech, all alleged to be Detectives
          with the Lackawanna County District Attorney’s Office. He
          has also in the same pleading attempted to file a criminal
          complaint against Attorneys James R. Elliot and Corey
          Kolcharno and “…others to be charged from the DA’s Office
          magistrates & judge. Unlimited John Doe, unlimited Jane
          Doe.”

          2.    [Appellant] has also attempted to file a criminal
          complaint against Assistant District Attorney Cathy Ann
          Tully, District Attorney James Henry Scanlon IV, Andrew
          Jarbola (Judge, Lackawanna County Court of Common
          Pleas), John Pesota (Magisterial District Judge) and Alyce
J-S52039-17


       Farrell (Magisterial District Judge), Vito P. Geroulo (Judge,
       Lackawanna County Court of Common Pleas). … For the
       reasons that follow, the relief sought by [Appellant] is
       denied and dismissed.

       3.     All of the above are alleged to have criminally
       wronged [Appellant] relative to a criminal matter filed to
       OTN number L924393 at Magisterial District Judge Alyce
       Farrell’s Office 45-1-02. The location of the alleged crime
       is at 521 Arthur Avenue, Scranton, PA 18510. The date of
       the offense is in dispute but approximately February 17,
       2016.

       4.    [Appellant] attempted to file a private criminal
       complaint with the issuing authority against the District
       Attorney and members of his staff on or about September
       9, 2016. The matter had to be referred by the issuing
       authority to the District Attorney for approval to proceed
       with the case per Pa.R.Crim.P. 506(A).

       5.    On or about October 13, 2016, a letter from the first
       Assistant District Attorney Gene P. Riccardo directed to
       [Appellant] acknowledged the private [criminal] complaint
       attempted to be filed by [Appellant] against Attorney
       Cathy Tully. At that time, recognizing the conflict of
       interest, the Lackawanna County District Attorney’s Office
       referred the putative criminal complaints to the Office of
       the Attorney General of the Commonwealth of
       Pennsylvania. …

       6.    This referral was acknowledged as received by the
       Office of the Attorney General of the Commonwealth of
       Pennsylvania on December 28, 2016. …

       7.    [Appellant] erroneously filed a Petition for Review of
       the District [Attorney’s] “…disapproval of his Private
       Criminal Complaint.” The Petition for Review…is in error
       because at that point on November 8, 2016, the District
       Attorney’s Office had not disapproved his private criminal
       complaint but had referred it, due to conflicts, to the Office
       of the Attorney General. …

       8.    On February 6, 2017 at 3:09 p.m., this [c]ourt
       received an email from an attorney with the Office of the

                                   -2-
J-S52039-17


         Attorney General with two attachments.             …   The
         attachments indicate the Office of Attorney General for the
         Commonwealth of Pennsylvania refuses to approve
         [Appellant’s] private criminal complaint…per Pa.R.Crim.P.
         506(2). The reason for the disapproval as articulated
         in…Request to Close the Case dated January 26, 2017 is[:]
         “In his lengthy PCC [Appellant] completely failed, however,
         to articulate or produce any evidence of criminal conduct
         by anybody. … It is clear he is merely trying to confuse
         and delay his criminal trial with this PCC.”

         9.     Due to the response by the Office of the Attorney
         General, closing the case of [Appellant’s] [private criminal
         complaint],    [Appellant’s]   untimely    and    inaccurate
         [p]etition for review had now become ripe for decision.
         This is so because now the erroneous alleged rejection of
         the [p]rivate [c]riminal [c]omplaint by the Office of the
         District Attorney has in fact occurred by the Office of the
         Attorney General. Accordingly, the November 8, 2016
         Petition for Review filed by [Appellant] will now be
         entertained on its merits by this [c]ourt.

         10. [T]he January 26, 2017 letter from the Office of the
         Attorney General to [Appellant] and…the request to Close
         Case also dated January 26, 2017 were submitted to this
         [c]ourt by email dated February 6, 2017.

         11. The context of both [documents] indicate[s] the
         conclusion of the Office of the Attorney General that the
         proposed private [criminal] complaints of [Appellant] are
         lacking substantive merit.       The letter…states, “[Y]our
         private criminal complaint fails to articulate or produce any
         evidence of criminal conduct by any person. Moreover, the
         events you describe therein are the same incidents for
         which you are currently awaiting trial.” (Docket No. CP
         35-482-2015).

         12. The Request to Close Case…states, “To conclude,
         [Appellant] neither alleged nor substantiated at all any
         facts to support any criminal charge against any person. I
         do not find this PCC to be in good faith.”

(Trial Court Opinion, filed February 22, 2017, at 1-4).


                                     -3-
J-S52039-17


      Procedurally, by order and opinion filed February 22, 2017, the trial

court denied and dismissed Appellant’s petition for approval of his private

criminal complaint. Appellant timely filed a pro se notice of appeal on March

7, 2017. The trial court did not order Appellant to file a concise statement of

errors complained of on appeal per Pa.R.A.P. 1925(b), and Appellant did not

voluntarily file a Rule 1925(b) statement.

      Appellant raises one issue for our review:

         WHETHER THE TRIAL COURT COMMITTED AN ABUSE OF
         DISCRETION OR AN ERROR OF LAW WHERE THE TRIAL
         COURT DEPRIVED APPELLANT HIS DUE PROCESS OF LAW
         UNDER OUR UNITED STATES CONSTITUTION WHEN THE
         TRIAL COURT DID NOT ALLOW APPELLANT A FAIR
         OPPORTUNITY TO FILE A PROPER AND TIMELY PETITION
         FOR REVIEW PURSUANT TO PENNSYLVANIA RULE[] OF
         CRIMINAL PROCEDURE…506(B)(2) IN THE COURT OF
         COMMON PLEAS OF LACKAWANNA COUNTY FOR SENIOR
         DEPUTY ATTORNEY GENERAL BERNARD A. ANDERSON’S
         DISAPPROVAL OF APPELLANT’S PRIVATE CRIMINAL
         COMPLAINT?

(Appellant’s Brief at 4).

      Appellant   argues    he   was   deprived   of   his   due   process   rights.

Particularly, Appellant questions the referral of his private criminal complaint

to the Attorney General’s Office.      Appellant does not understand why the

District Attorney’s Office of Lackawanna County refused to rule on the

private criminal complaint.      Appellant maintains he did not receive timely

notification of approval or disapproval of his private criminal complaint as

well. Appellant asserts his concern about “deadlines” prompted him to file a

premature petition for review on November 8, 2016. Appellant contends the

                                       -4-
J-S52039-17


Attorney     General   unreasonably       delayed   his   decision   to   disapprove

Appellant’s private criminal complaint.

      Appellant further asserts the trial court deprived Appellant of his due

process rights by directly reviewing the disapproval of the Attorney General’s

Office.   Appellant contends he was denied the opportunity to file a proper

petition for review per Pa.R.Crim.P. 506(B)(2) to defend or challenge the

Attorney General’s disapproval.         Appellant concludes he is the victim of a

conspiracy to divest him of his constitutional due process rights, and this

Court should reverse the trial court’s order denying approval of Appellant’s

private criminal complaint. We disagree.

      Appellate examination of a trial court’s review of the District Attorney’s

decision to disapprove a private criminal complaint implicates the following:

           [W]hen the district attorney disapproves a private criminal
           complaint solely on the basis of legal conclusions, the trial
           court undertakes de novo review of the matter.
           Thereafter, the appellate court will review the trial court’s
           decision for an error of law. As with all questions of law,
           the appellate standard of review is de novo and the
           appellate scope of review is plenary.

                                    *      *    *

           [W]hen the district attorney disapproves a private criminal
           complaint on wholly policy considerations, or on a hybrid of
           legal and policy considerations, the trial court’s standard of
           review of the district attorney's decision is abuse of
           discretion.    This deferential standard recognizes the
           limitations on judicial power to interfere with the district
           attorney’s discretion in these kinds of decisions.

In re Ullman, 995 A.2d 1207, 1213 (Pa.Super. 2010), appeal denied, 610


                                          -5-
J-S52039-17


Pa. 600, 20 A.3d 489 (2011) (quoting In re Private Criminal Complaint

of Wilson, 879 A.2d 199, 214–15 (Pa.Super. 2005) (en banc) (internal

citations omitted)).

        A private criminal complaint must at the outset set forth a prima facie

case of criminal conduct.     In re Ullman, supra at 1213.       Nevertheless,

even “a well-crafted private criminal complaint cannot be the end of the

inquiry for the prosecutor.”     Id. (quoting In re Private Complaint of

Adams, 764 A.2d 577, 580 (Pa.Super. 2000).          The district attorney must

investigate the allegations of the complaint to permit a proper decision on

whether to approve or disapprove the complaint. In re Ullman, supra at

1213.     “[S]uch investigation is not necessary where the allegations of

criminal conduct in the complaint are unsupported by factual averments.”

Id. (quoting Commonwealth v. Muroski, 506 A.2d 1312, 1317 (Pa.Super.

1986) (en banc).       Both the district attorney and the trial court have a

responsibility to prevent the misuse of judicial and prosecutorial resources in

the pursuit of pointless prosecutions. In re Ullman, supra at 1213.

        Moreover,

          [E]ven if the facts recited in the complaint make out a
          prima facie case, the district attorney cannot blindly bring
          charges, particularly where an investigation may cause
          him to question their validity. Forcing the prosecutor to
          bring charges in every instance where a complaint sets out
          a prima facie case would compel the district attorney to
          bring cases he suspects, or has concluded via
          investigation, are meritless. The public prosecutor is duty
          bound to bring only those cases that are appropriate for
          prosecution. This duty continues throughout a criminal

                                      -6-
J-S52039-17


           proceeding and obligates the district attorney to withdraw
           charges when he concludes, after investigation, that the
           prosecution lacks a legal basis.

Id. at 1214 (quoting In re Private Criminal Complaint of Wilson, supra

at 212).

           The district attorney is permitted to exercise sound
           discretion to refrain from proceeding in a criminal case
           whenever he, in good faith, thinks that the prosecution
           would not serve the best interests of the state. This
           decision not to prosecute may be implemented by the
           district attorney’s refusal to approve the private criminal
           complaint at the outset.

In re Ullman, supra at 1214 (quoting Commonwealth v. Malloy, 450

A.2d 689, 692 (Pa.Super. 1982). “When the district attorney disapproves a

private criminal complaint, based on the sufficiency of the facts necessary to

establish the elements of the crime charged, that decision is a legal

conclusion subject to de novo review.” In re Ullman, supra at 1214 (citing

Commonwealth ex rel. Guarrasi v. Carroll, 979 A.2d 383, 385

(Pa.Super. 2009) (stating district attorney’s disapproval of private criminal

complaint, due to lack of evidence to prove elements of crimes charged,

constitutes legal conclusion subject to de novo review).

      Rule 506 of the Pennsylvania Rules of Criminal Procedure applies to

review of private criminal complaints and provides:

           Rule 506. Approval of Private Complaints

           (A) When the affiant is not a law enforcement officer, the
           complaint shall be submitted to an attorney for the
           Commonwealth, who shall approve or disapprove it
           without unreasonable delay.

                                      -7-
J-S52039-17



         (B)    If the attorney for the Commonwealth:

         (1) approves the complaint, the attorney shall indicate
         this decision on the complaint form and transmit it to the
         issuing authority;

         (2) disapproves the complaint, the attorney shall state
         the reasons on the complaint form and return it to the
         affiant. Thereafter, the affiant may petition the court of
         common pleas for review of the decision.

                                     *     *   *

Pa.R.Crim.P. 506.     “If the district attorney disapproves a private criminal

complaint, the complainant can petition the Court of Common Pleas for Rule

506 review.” In re Ullman, supra at 1214.

         The trial court must first correctly identify the nature of the
         district attorney’s reason(s) for denying a private criminal
         complaint.

                                     *     *   *

         Under Rule 506 and settled case law, the private criminal
         complainant has no right to an evidentiary hearing in
         connection with the trial court’s review of the district
         attorney’s decision to disapprove the private criminal
         complaint. Rule 506 merely allows the private criminal
         complainant the opportunity to have his complaint
         reviewed in the Court of Common Pleas, following the
         district attorney’s adverse decision.

Id. (quoting In re Private Criminal Complaint of Wilson, supra at 212–

13) (internal citations omitted)).

      The Pennsylvania Crimes Code defines the offense of unsworn

falsification to authorities as follows:

         § 4904. Unsworn falsification to authorities

                                         -8-
J-S52039-17



        (a) In general.─A person commits a misdemeanor of
        the second degree if, with intent to mislead a public
        servant in performing his official function, he:

           (1) makes any written false statement which he
           does not believe to be true;

           (2) submits or invites reliance on any writing
           which he knows to be forged, altered or otherwise
           lacking in authenticity; or

           (3) submits or invites reliance on any sample,
           specimen, map, boundary mark, or other object
           which he knows to be false.

        (b) Statements “under penalty”.─A person commits a
        misdemeanor of the third degree if he makes a written
        false statement which he does not believe to be true, on or
        pursuant to a form bearing notice, authorized by law, to
        the effect that false statements made therein are
        punishable.

        (c) Perjury provisions applicable.─Section 4902(c)
        through (f) of this title (relating to perjury) applies to this
        section.

        (d) Penalty.─In addition to any other penalty that may
        be imposed, a person convicted under this section shall be
        sentenced to pay a fine of at least $1,000.

18 Pa.C.S.A. § 4904. The Crimes Code defines the offense of false reports

to law enforcement authorities as follows:

        § 4906.         False   reports      to   law   enforcement
        authorities

        (a) Falsely       incriminating     another.─Except       as
        provided in subsection (c), a person who knowingly gives
        false information to any law enforcement officer with intent
        to implicate another commits a misdemeanor of the
        second degree.


                                     -9-
J-S52039-17


         (b) Fictitious      reports.─Except as   provided  in
         subsection (c), a person commits a misdemeanor of the
         third degree if he:

              (1) reports to law enforcement authorities an
              offense or other incident within their concern
              knowing that it did not occur; or

              (2) pretends to furnish such authorities with
              information relating to an offense or incident when
              he knows he has no information relating to such
              offense or incident.

         (c)     Grading.—

              (1) If the violation of subsection (a) or (b) occurs
              during a declared state of emergency and the false
              report causes the resources of the law enforcement
              authority to be diverted from dealing with the
              declared state of emergency, the offense shall be
              graded one step greater than that set forth in the
              applicable subsection.

              (2) If the violation of subsection (a) or (b) relates
              to a false report of the theft or loss of a firearm, as
              defined in section 5515 (relating to prohibiting of
              paramilitary training), the offense shall be graded
              one step greater than that set forth in the applicable
              subsection.

18 Pa.C.S.A. § 4906. The Crimes Code defines the offense of false swearing

as follows:

         § 4903. False swearing

         (a) False swearing in official matters.―A person who
         makes a false statement under oath or equivalent
         affirmation, or swears or affirms the truth of such a
         statement previously made, when he does not believe the
         statement to be true is guilty of a misdemeanor of the
         second degree if:

              (1)   the   falsification      occurs   in   an   official

                                          - 10 -
J-S52039-17


           proceeding; or

           (2) the falsification is intended to mislead a public
           servant in performing his official function.

        (b) Other false swearing.―A person who makes a
        false statement under oath or equivalent affirmation, or
        swears or affirms the truth of such a statement previously
        made, when he does not believe the statement to be true,
        is guilty of a misdemeanor of the third degree, if the
        statement is one which is required by law to be sworn or
        affirmed before a notary or other person authorized to
        administer oaths.

        (c) Perjury provisions applicable.―Section 4902(c)
        through (f) of this title (relating to perjury) applies to this
        section.

18 Pa.C.S.A. § 4903.

     The Crimes Code describes the offense of perjury as follows:

        § 4902. Perjury

        (a) Offense defined.—A person is guilty of perjury, a
        felony of the third degree, if in any official proceeding he
        makes a false statement under oath or equivalent
        affirmation, or swears or affirms the truth of a statement
        previously made, when the statement is material and he
        does not believe it to be true.

        (b) Materiality.—Falsification is material, regardless of
        the admissibility of the statement under rules of evidence,
        if it could have affected the course or outcome of the
        proceeding. It is no defense that the declarant mistakenly
        believed the falsification to be immaterial. Whether a
        falsification is material in a given factual situation is a
        question of law.

        (c) Irregularities no defense.—It is not a defense to
        prosecution under this section that the oath or affirmation
        was administered or taken in an irregular manner or that
        the declarant was not competent to make the statement.
        A document purporting to be made upon oath or

                                    - 11 -
J-S52039-17


         affirmation at any time when the actor presents it as being
         so verified shall be deemed to have been duly sworn or
         affirmed.

         (d) Retraction.—No person shall be guilty of an offense
         under this section if he retracted the falsification in the
         course of the proceeding in which it was made before it
         became manifest that the falsification was or would be
         exposed and before the falsification substantially affected
         the proceeding.

         (e) Inconsistent statements.—Where the defendant
         made inconsistent statements under oath or equivalent
         affirmation, both having been made within the period of
         the statute of limitations, the prosecution may proceed by
         setting forth the inconsistent statements in a single count
         alleging in the alternative that one or the other was false
         and not believed by the defendant. In such case it shall
         not be necessary for the prosecution to prove which
         statement was false but only that one or the other was
         false and not believed by the defendant to be true.

         (f) Corroboration.—In any prosecution under this
         section, except under subsection (e) of this section, falsity
         of a statement may not be established by the
         uncorroborated testimony of a single witness.

18 Pa.C.S.A. § 4902. “The general purpose of this section is to define the

various situations in which lying constitutes a felony. The essential elements

of the offense are (1) oath or affirmation; (2) materiality of the lie; and (3)

requirement that the lie be told in an official proceeding involving a hearing.

If there is no oath or affirmation, the falsification can only be a

misdemeanor….” 18 Pa.C.S.A. § 4902 Comment.             Subsection (f) of the

perjury statute has produced explanatory and applicable case law which

states corroboration of perjury still requires two witnesses or one witness

and circumstantial evidence to support the witness.       Commonwealth v.

                                    - 12 -
J-S52039-17


Johnson, 534 Pa. 51, 626 A.2d 514 (1993).        The circumstantial evidence

“must fit together so tightly as to preclude any reasonable doubt of guilt…

and [serves] the principal purposes of the common law two-witness rule,

namely, protecting the defendant against good-faith mistakes and against

the grudge witness.” Id. at 54, 626 A.2d at 515.

        Prosecution under subsection (e) for perjury involving
        inconsistent statements made under oath or equivalent
        affirmation, however, does not require corroboration:

           [W]here…there is proof that the defendant made two
           contradictory statements under oath. When such
           conflicting statements are made there is no doubt
           that the person making them has committed perjury
           for he establishes it, but the difficulty is as to which
           of the two statements is the false one. In such case,
           the problem is reduced to one of determining
           whether there is some competent evidence from
           which the jury might find that the perjury was
           committed on the occasion charged in the
           indictment. The evidence necessary to identify the
           perjured statement may be direct or circumstantial
           but it must be competent.

In re Ullman, supra at 1215-16.

     The Crimes Code defines official oppression as follows:

        § 5301. Official oppression

        A person acting or purporting to act in an official capacity
        or taking advantage of such actual or purported capacity
        commits a misdemeanor of the second degree if, knowing
        that his conduct is illegal, he:

           (1) subjects another to arrest, detention, search,
           seizure, mistreatment, dispossession, assessment,
           lien or other infringement of personal or property
           rights; or


                                    - 13 -
J-S52039-17


            (2) denies or impedes another in the exercise or
            enjoyment of any right, privilege, power or
            immunity.

18 Pa.C.S.A. § 5301. The Pennsylvania Crimes Code defines conspiracy in

relevant part as follows:

         § 903. Criminal conspiracy

         (a) Definition of conspiracy.―A person is guilty of
         conspiracy with another person or persons to commit a
         crime if with the intent of promoting or facilitating its
         commission he:

            (1) agrees with such other person or persons that
            they or one or more of them will engage in conduct
            which constitutes such crime or an attempt or
            solicitation to commit such crime; or

            (2) agrees to aid such other person or persons in
            the planning or commission of such crime or of an
            attempt or solicitation to commit such crime.

         (b) Scope of conspiratorial relationship.―If a person
         guilty of conspiracy, as defined by subsection (a) of this
         section, knows that a person with whom he conspires to
         commit a crime has conspired with another person or
         persons to commit the same crime, he is guilty of
         conspiring with such other person or persons, to commit
         such crime whether or not he knows their identity.

         (c) Conspiracy           with       multiple       criminal
         objectives.―If a person conspires to commit a number of
         crimes, he is guilty of only one conspiracy so long as such
         multiple crimes are the object of the same agreement or
         continuous conspiratorial relationship.

                                 *     *      *

         (e) Overt act.―No person may be convicted               of
         conspiracy to commit a crime unless an overt act         in
         pursuance of such conspiracy is alleged and proved      to
         have been done by him or by a person with whom          he

                                     - 14 -
J-S52039-17


        conspired.

        (f) Renunciation.―It is a defense that the actor, after
        conspiring to commit a crime, thwarted the success of the
        conspiracy, under circumstances manifesting a complete
        and voluntary renunciation of his criminal intent.

        (g) Duration of conspiracy.―For purposes of                42
        Pa.C.S. § 5552(d) (relating to commission of offense):

           (1) conspiracy is a continuing course of conduct
           which terminates when the crime or crimes which
           are its object are committed or the agreement that
           they be committed is abandoned by the defendant
           and by those with whom he conspired;

           (2) such abandonment is presumed if neither the
           defendant nor anyone with whom he conspired does
           any overt act in pursuance of the conspiracy during
           the applicable period of limitation; and

           (3) if an individual abandons the agreement, the
           conspiracy is terminated as to him only if and when
           he advises those with whom he conspired of his
           abandonment or he informs the law enforcement
           authorities of the existence of the conspiracy and of
           his participation therein.

18 Pa.C.S.A. § 903.

     Instantly, the trial court reasoned:

        15. A review of the proposed [private criminal
        complaints] offered by [Appellant] shows incongruity
        between the factual allegations and the elements of the
        criminal statutes that he is attempting to employ.
        Essentially, the pleading of [Appellant] is an attempt to fit
        the proverbial square peg into the round hole. An example
        of this has been referenced in the Attorney General’s
        Request to Close Case….         In it, the Commonwealth
        observes, “…[Appellant] claimed it was perjury for the
        Commonwealth to amend at the preliminary hearing a date
        alleged in the complaint.” This amendment was approved
        by the Magisterial District Judge at the preliminary hearing

                                    - 15 -
J-S52039-17


       and subsequently approved by the trial judge. The facts
       as alleged by [Appellant] simply do not add up to the
       elements necessary to establish the criminal violations as
       alleged.

       16. [Appellant] also misquotes Detective Butkiewicz in a
       transcript in order to try to contort the facts to try to equal
       the facts needed for his alleged criminal charges elements.

       17. We have reviewed the proposed pleadings of
       [Appellant] including his rights to add “Unlimited John and
       Unlimited Jane Doe” and we are compelled to conclude
       that the Commonwealth was correct in [its] decision by the
       Office of the Attorney General to reject approval of
       [Appellant’s] rambling and incongruent pleading.

       18. We reach this conclusion by applying the de novo
       standard of review and the plenary scope of review as per
       [In re Private Criminal Complaint of] Wilson,
       supra…since the rejection of this proposed complaint was
       on substantive legal grounds, and not on policy grounds.

                                *     *      *

       20. A lack of factual averment concerning criminal
       activity can render a private criminal complaint and
       supporting affidavit defective and thus not a properly
       drafted complaint as is the case herein. It is incumbent
       upon the private complaint to provide the district attorney
       to make an informed decision regarding whether to permit
       criminal proceedings.    …    We conclude [Appellant’s]
       incongruent factual averments and pleading are fatally
       defective. …

       21. As Wilson tells us, a district attorney may have an
       obligation to investigate a properly drafted private criminal
       complaint which sets forth a prima facie case of criminal
       conduct.     However, a prosecutor is not obligated to
       conduct an investigation when allegations made are not
       supported by factual averments. Both the district attorney
       and the courts have a responsibility to prevent misuse of
       both judicial and prosecutorial resources. …

       22.    We decline to employ a policy analysis of the

                                    - 16 -
J-S52039-17


         decision by the Pennsylvania Attorney General to deny
         approval since the disapproval herein was for substantive
         legal deficiencies and not policy reasons.

         23. A private criminal complaint is not entitled to an
         evidentiary hearing regarding a trial court’s review of the
         Commonwealth’s decision to disapprove a private criminal
         complaint. Braman v. Corbett, 19 A.3d 1151 (Pa.Super.
         2011).

         24. For all of the above reasons as stated the Petition of
         [Appellant] seeking approval of his putative criminal
         complaints, as now rejected by the Office of the Attorney
         General of the Commonwealth of Pennsylvania, is denied
         and dismissed as being totally devoid of merit.        An
         appropriate Order follows.

(Trial Court Opinion at 5-7) (some internal citations omitted). The certified

record confirms the court correctly used a de novo standard of review of the

Attorney General’s decision, because the Attorney General disapproved

Appellant’s complaint for lack of factual support. See Carrol, supra. Upon

its review, the court confirmed Appellant had failed to articulate sufficient

facts to establish a prima facie case on each of the crimes alleged.        See

Pa.C.S.A. §§ 4904, 4906, 4903, 4902, 5301, 903. The court validated the

Attorney General’s disapproval of Appellant’s private criminal complaint,

based on the independent finding of no evidence of criminal wrongdoing to

support Appellant’s private criminal complaint.

      Here, Appellant submitted a hand-written, multi-paged complaint

consisting of allegations expressed largely as conclusions of law, without

factual specificity to support the offenses alleged, including unsworn

falsification to authorities, false reports to law enforcement authorities, false

                                     - 17 -
J-S52039-17


swearing, perjury, official oppression, and criminal conspiracy.     Appellant,

however, does show in his complaint that he filed it in retaliation for the

criminal charges filed against him.     Further, the general topics Appellant

highlights in his private criminal complaint are matters more properly

brought to the court’s attention in the course of Appellant’s criminal case,

through pretrial motions to suppress and at trial, through cross-examination

and impeachment of witnesses.      Limited statements, taken out of context

from a hearing transcript that is not part of this certified record, will not

serve to corroborate Appellant’s allegations against the investigating

detectives, members of the district attorney’s office, and the judiciary.

      After an independent review of the certified record, we endorse the

trial court’s evaluation of Appellant’s private criminal complaint and see no

error in the court’s decision.     Therefore, applying the proper appellate

standard of review, we hold Appellant failed to show the trial court

committed an error of law when it denied and dismissed Appellant’s petition

for approval of his private criminal complaint. See In re Ullman, supra.

Accordingly, we affirm.




                                     - 18 -
J-S52039-17


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/28/2017




                          - 19 -